[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 18, 2009
                             No. 09-12364                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 07-00845-CV-J-TEM

GARRETT PETTEWAY,


                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 18, 2009)



Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:
       Garrett Petteway appeals the district court’s order affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits, pursuant to 42 U.S.C. § 405(g). Petteway asserts the Administrative Law

Judge (ALJ) erred by (1) determining Petteway’s subjective complaints of pain

were not entirely credible, (2) discounting the medical assessments of Petteway’s

treating physician, Dr. Christopher Leber, in arriving at his residual functional

capacity (RFC), and (3) posing improper hypothetical questions to the vocational

expert (VE). We address each issue in turn, and affirm.1

                                                I.

       Petteway asserts the ALJ erred by rejecting his complaints of pain because

he did not articulate an evidentiary basis for doing so and the medical evidence

corroborated his testimony. “[A] claimant’s subjective complaints of pain cannot

in and of themselves serve as conclusive evidence of disability. The record must

document by medically acceptable clinical or laboratory diagnostic techniques the

existence of a medical impairment which could reasonably be expected to produce

the disabling pain.” Chester v. Bowen, 792 F.2d 129, 132 (11th Cir. 1986). A

       1
          When “the ALJ denies benefits and the [Appeals Council] denies review, we review
the ALJ’s decision as the Commissioner’s final decision.” Doughty v. Apfel, 245 F.3d 1274,
1278 (11th Cir. 2001). We review the Commissioner’s factual findings with deference, and the
“factual findings are conclusive if they are supported by substantial evidence, consisting of such
relevant evidence as a reasonable person would accept as adequate to support a conclusion.” Id.
(quotation omitted). However, we review the Commissioner’s legal conclusions de novo.
Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

                                                 2
three-part “pain standard” applies when a claimant attempts to establish disability

through his own testimony of pain or other subjective symptoms. Wilson v.

Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). The pain standard requires:

(1) evidence of an underlying medical condition, and either (2) objective medical

evidence confirming the severity of the alleged pain arising from that condition, or

(3) the objectively determined medical condition is of such a severity it can be

reasonably expected to give rise to the alleged pain. Id.

      When a claimant testifies to subjective complaints of pain, the ALJ must

clearly articulate adequate reasons for discrediting the claimant’s allegations of

disabling symptoms. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). In

articulating his reasons, the ALJ need not specifically refer to every piece of

evidence, so long as the decision “is not a broad rejection which is not enough to

enable the district court or this Court to conclude that the ALJ considered [the]

medical condition as a whole.” Id. at 1210-11 (quotation omitted). A clearly

articulated credibility determination supported by substantial evidence will not be

disturbed. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995).

      The ALJ found Petteway’s medically determinable impairments could

reasonably be expected to produce the symptoms alleged, but the objective medical

evidence did not support the severity of the alleged limitations. In making his



                                           3
credibility determination, the ALJ explicitly considered Petteway’s testimony

about his daily activities, his medication, and his course of treatment. Examination

of the record shows that, despite Petteway’s numerous visits for back pain,

Petteway regularly stopped taking his pain medication for months at a time.

Additionally, although Petteway testified the epidural injections were not helpful,

he took several injections during the relevant period, and the medical evidence

showed improvement after the injections. Further, contrary to Petteway’s

allegations of extreme pain, Dr. Fernandez, the medical expert, testified the

medical evidence and the treating physician’s assessment of Petteway’s RFC did

not support a pain level of eight. Specifically, Dr. Leber and Dr. Lipnick, both

treating physicians during the insured period, indicated Petteway could perform

light work and recommended Petteway begin a walking regimen. Similarly, the

medical records show the two reviewing physicians found Petteway reported a

higher level of pain than expected or supported by the medical evidence. Given

this medical evidence, the ALJ’s determination Petteway did not credibly testify

regarding the intensity, persistence, and limiting effects of his symptoms was

supported by substantial evidence. Because the ALJ offered clear and cogent

reasons for his credibility determination, he did not commit reversible error in

discounting Petteway’s subjective complaints of pain. See Dyer, 395 F.3d at 1210.



                                          4
                                              II.

       Petteway contends the ALJ erred by discounting the medical opinion of his

treating physician, Dr. Leber,2 because good cause did not exist to reject the

opinion and the ALJ failed to provided adequate reasons for rejecting the opinion.

The ALJ may reject any medical opinion if the evidence supports a contrary

finding. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985). Absent the

existence of “good cause” to the contrary, however, the ALJ must give the treating

physician’s testimony substantial weight. Phillips v. Barnhart, 357 F.3d 1232,

1240 (11th Cir. 2004). “‘[G]ood cause’ exists when the: (1) treating physician’s

opinion was not bolstered by the evidence; (2) evidence supported a contrary

finding; or (3) treating physician’s opinion was conclusory or inconsistent with the

doctor’s own medical records.” Id. at 1240-41.

       If the ALJ disregards the opinion of a treating physician, the ALJ must

clearly articulate his reasons. Id. at 1241. We have found no reversible error

“[w]here our limited review precludes re-weighing the evidence anew, and [where]

the ALJ articulated specific reasons for failing to give [the treating physician’s]


       2
          Although Petteway references Dr. Robert Greenberg’s RFC evaluation in support of
Dr. Leber’s assessment, Petteway never contests the ALJ’s finding Dr. Greenberg’s opinion was
due little weight. Accordingly, Petteway has waived any claim regarding the ALJ’s treatment of
Dr. Greenberg’s opinion. See Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6
(11th Cir. 1989) (holding issues not argued on appeal are deemed waived, and a passing
reference to an issue in a brief is insufficient to properly raise that issue).

                                               5
opinion controlling weight” and these findings are supported by substantial

evidence. Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005). When the

ALJ does not give the treating physician’s opinion controlling weight, the ALJ

applies other factors such as the length of treatment, the frequency of examination,

the nature and extent of the relationship, the supportability of the opinion, its

consistency with other evidence, and the specialization of the physician. See

20 C.F.R. § 416.927(d)(2)-(6).

      Because “good cause” existed to reject the opinion of Petteway’s treating

physician, and the ALJ provided specific reasons for assigning less weight to the

opinion, substantial evidence supported the ALJ’s rejection of the opinion. See

Phillips, 357 F.3d at 1240-41. The ALJ rejected Dr. Leber’s conclusion Petteway

would be absent from work four days a month. First, good cause existed to reject

the opinion because Dr. Leber’s conclusion was inconsistent with Petteway’s

medical records, which showed infrequent medical visits at intervals of two or

more months. Additionally, Dr. Leber adopted the findings of the April 2003

functional capacity evaluation, which concluded Petteway could perform light-duty

work. In fact, Dr. Leber told Petteway to look for a different type of employment

consistent with the limitations of light work and refused to sign a form indicating

Petteway was unable to work. Because the ALJ’s conclusion Dr. Leber’s opinion



                                           6
was contrary to the medical evidence is supported by substantial evidence, the ALJ

did not commit reversible error by rejecting his opinion. See Phillips, 357 F.3d at

1240-41.

                                         III.

      Petteway contends the hypothetical posed to the VE was improper because it

did not account for his subjective complaints of pain and did not include the proper

restrictions. When a claimant cannot perform a full range of work at a given level

of exertion or has non-exertional impairments that significantly limit basic work

skills, the ALJ can determine whether a claimant can perform other jobs through

the testimony of a VE. Phillips, 357 F.3d at 1240. “In order for a vocational

expert’s testimony to constitute substantial evidence, the ALJ must pose a

hypothetical question which comprises all of the claimant’s impairments.” Ingram

v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1270 (11th Cir. 2007) (quotation

omitted). The ALJ is not required to include findings in the hypothetical that he

properly finds are unsupported. See Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1161 (11th Cir. 2004).

      Because the ALJ properly found Petteway’s testimony as to his subjective

experience of pain was not entirely credible, Petteway has failed to show the

hypothetical was deficient. Rather, the ALJ determined Petteway’s restrictions



                                          7
based on the physical limitations caused by the pain level supported by the

objective medial evidence. In addition, the ALJ’s hypothetical included all of

Petteway’s physical impairments supported by the record. The ALJ presented a

hypothetical individual who (1) was Petteway’s age and education level; (2) could

lift and/or carry up to 10 lbs. freqeuntly and 20 lbs. occasionally; (3) could stand

and/or walk and sit for about 6 hours each in an 8-hour workday; (4) should avoid

bending, torso lifting, and climbing of ladders, although he could climb stairs

occasionally; and (5) should avoid concentrated exposure to extreme cold, heat,

wetness, humidity, noise, vibration, fumes, odors, dusts, gases, poor ventilation

and avoid even moderate exposure to hazards. These limitations were consistent

with the medical evidence and with Petteway’s own testimony. Therefore, the

hypothetical posed to the VE was proper because it contained all of Petteway’s

credible impairments, including the physical limitations caused by the medically-

supported level of pain. In response to the hypothetical, the VE testified there were

a significant number of jobs in the national economy that an individual with those

limitations could perform. Because the ALJ posed a proper hypothetical, the VE’s

testimony constitutes substantial evidence to support the denial of benefits. See

Ingram, 496 F.3d at 1270. Accordingly, we affirm.

      AFFIRMED.



                                           8